Order
PER CURIAM.
Steven B. Turner appeals from his convictions of murder in the first degree and armed criminal action. Turner raises three points on appeal. First, he contends the trial court erred in failing to provide the jury with an instruction on justification as required by MAI-CR 3d 306.06. Second, he contends the trial court erred in denying his motion for judgment of acquittal on the charge of murder in the first degree at the close of all the evidence in that the State’s evidence was insufficient to permit a reasonable juror to find guilt beyond a reasonable doubt as to the crime of murder in the first degree. Third, Turner claims the trial court erred in failing to provide the jury with appropriate instructions on “mental disease or defect negating culpable mental state” as required by MAI-CR 3d 308.03.
Affirmed. Rule 30.25(b).